Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the "Agreement") is dated December 10, 2010 and
is between Sinobiomed Inc., a Delaware corporation, with offices at Room 4304,
43/F China Resources Building, 26 Harbour Road, Wan Chai, Hong Kong ("Buyer"),
and Keychain, Ltd. (Keychain) ("Seller").
 
1.               PURCHASE OF ASSETS. On the terms and subject to the conditions
set forth in this Agreement, Seller agrees to sell and deliver to Buyer and
Buyer agrees to purchase from Seller on the Closing Date (as defined in Section
1.3), all of Seller's right, title and interest in and to all the Keychain
assets and properties of Seller set forth on Schedule A (collectively, the
"Assets") free and clear of all liens, pledges, charges, claims, actions, suits,
proceedings, security interests or other encumbrances of any sort ("Liens").
 
2.               CONSIDERATION. The purchase price of the Assets shall be
US$225,000.00, deliverable in 4,500,000 shares of the Buyer’s Common Stock, par
value .001 per share (the “Purchase Shares”). Any and all sales, transfer and
use taxes ("Sales Taxes") imposed or levied by reason of the sale of the Assets
to the Buyer shall be paid by Seller.
 
3.               CLOSING. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by exchange of documents among the
Parties by fax or courier, as appropriate, following the satisfaction or waiver
of all conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective Parties will take at the Closing itself) not later than December
10, 2010 or such other date as the Buyer and Seller may mutually determine (the
“Closing Date”).
 
4.               CLOSING DELIVERIES. At the Closing:
 
a.               Seller shall deliver to Buyer (i) an Assignee’s Bill of Sale
for the Assets in substantially the form of Exhibit A hereto selling and
delivering to Buyer title to all of Seller's right, title and interest in and to
the Assets, free and clear of all Liens; (ii) an Assignment and Assumption
Agreement pursuant to which Seller shall assign and Buyer shall assume and agree
to pay the Assumed Liabilities; and (iii) such other documents as may be
reasonably requested by Buyer in connection with the consummation of the
transactions contemplated by this Agreement.
 
b.               Buyer shall deliver to Seller (i) the stock certificate(s)
representing the Purchase Shares; (ii) an executed counterpart of the Assignment
and Assumption Agreement; and (iii) such other documents as may be reasonably
requested by Seller in connection with the consummation of the transactions
contemplated by this Agreement.
 
5.               ASSUMPTION OF LIABILITIES.
 
a.               ASSUMED LIABILITIES. At Closing Buyer shall assume and agree to
pay, discharge or perform as appropriate only the following liabilities and
obligations (the "Assumed Liabilities"): (i) all obligations with respect to the
Assets arising on or after Closing; and (ii) all obligations under the Contracts
(as defined below) arising on or after the Closing;
 
b.               RETAINED LIABILITIES. Except for the Assumed Liabilities, Buyer
is not assuming, nor shall it in any way be liable or responsible for, any
liabilities, obligations or debts of Seller, whether accrued, absolute,
contingent or otherwise, arising before or after the Closing, whether or not
such liabilities are related to the Assets.
 
- 1 -
 
 
 

--------------------------------------------------------------------------------

 
 
6.               REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and
warrants to Buyer as follows:
 
a.               AUTHORIZATION OF SELLER. Seller has the power and authority to
execute, deliver and perform its obligations under this Agreement and to sell,
assign, transfer and deliver to Buyer the Assets as contemplated hereby. No
permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or consent of any
third party is required in connection with the execution and delivery by Seller
of this Agreement and the consummation of the transactions contemplated hereby.
Seller is a corporation validly existing and in good standing under the laws of
the People’s Republic of China.
 
b.               ENFORCEABILITY. This Agreement has been duly and validly
executed by Seller, and constitutes the valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors' rights generally or by limitations, on the availability of equitable
remedies.
 
c.               TITLE TO ASSETS; NO ENCUMBRANCES. Seller has good and valid
title to all of the Assets and holds the Assets free and clear of all liens,
charges, security interests, encumbrances, claims of others, options, warrants,
purchase rights, contracts, commitments, equities or other claims or demands of
any kind (collectively, “Liens”), and upon delivery of the Assets to Buyer,
Buyer will acquire good, valid and marketable title thereto free and clear of
all Liens.
 
d.               ABSENCE OF CERTAIN CHANGES AND EVENTS. Seller has previously
provided Buyer with a description of the Assets as of December 1, 2010, and
since such date there has not been any event or condition of any character which
has materially adversely affected, or may be expected to materially adversely
affect the condition of the Assets. As of the date hereof, there has been no
material adverse changes or developments in the condition (financial or
otherwise) or prospects of Seller that have resulted, or could reasonably be
expected to result, in a material adverse effect on the Assets. Seller has not
taken any steps to seek protection pursuant to any bankruptcy law nor does
Sellerhave any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
that would reasonably lead a creditor to do so. Seller is not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section “Insolvent” means, with respect to Seller, (i) the present fair saleable
value of Seller’s assets is less than the amount required to pay the Seller’s
total liabilities (existing or contingent), (ii) Seller is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) Seller intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) Seller has unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
e.               GOOD OPERATING CONDITION. The Assets are in good operating
condition and are suitable and adequate for their intended use and conform in
all material respects to all applicable laws.
 
f.               COMPLIANCE WITH LAWS. Seller has complied in all material
respects with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of all
applicable governmental authorities, where the failure to comply would have a
material adverse effect on the Assets, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against Seller alleging any failure so to comply.
 
- 2 -
 
 
 

--------------------------------------------------------------------------------

 
 
g.               NO CONFLICTS OR CONSENTS. Neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby or
compliance with the terms and conditions hereof by Seller will violate or result
in a breach of any term or provision of any agreement to which Seller is bound
or is a party, or be in conflict with or constitute a default under, or cause
the acceleration of the maturity of any obligation of the Seller under any
existing agreement or violate any order, writ, injunction, decree, statute, rule
or regulation applicable to Seller or any properties or assets of Seller,
including the Assets. Seller is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by Seller of this Agreement, including the
transfer of the Assets, that have been made or obtained prior to the date of
this Agreement, other than the consents and waivers set forth in 1.3(b)(ii)
hereof.
 
h.               PROPRIETARY RIGHTS. Seller (i) owns all right, title and
interest in, (ii) is validly licensed, or (iii) is otherwise entitled to
exercise, without restriction, all rights to all patents, trademarks, trade
names, service marks, copyrights, trade secrets and other intellectual property
rights, documentation, and all other tangible and intangible information or
material in any form which form part of the Assets (“Intellectual Property”),
free and clear of any Liens. All such Intellectual Property held by Seller are
valid and enforceable.
 
7.               DEFAULT. If Seller fails to make the required deliveries at the
Closing or otherwise defaults under this Agreement, then Buyer shall have the
right to terminate this Agreement and thereupon this Agreement shall be null and
void and of no legal effect whatsoever. If so terminated, each party hereto
shall suffer their own losses, costs, expenses or damages arising out of, under
or related to this Agreement.
 
8.               INDEMNITY. Seller shall indemnify, defend and hold Buyer
harmless from and against any and all losses, liabilities, damages, costs and
obligations (or actions or claims in respect thereof) (including reasonable
counsel fees), which Buyer may suffer or incur arising out of or based upon: the
breach of any representation, warranty, covenant or agreement of Seller
contained in this Agreement; the Assumed Liabilities; and the use of any of the
Purchased Assets after the Closing.
 
9.               CONDITIONS PRECEDENT TO CLOSING. The performance by Seller and
Buyer of their respective obligations under this Agreement is subject to the
condition that on the Closing Date (a) Seller has made the required deliveries
at the Closing (b) the representations of the Seller in Section 6 are true as of
the Closing Date and (c) and no suit, action or other proceeding shall be
pending before any court or governmental or regulatory authority which seeks to
restrain or prohibit or to obtain damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated by this
Agreement.
 
10.               NOTICES. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered personally or by commercial
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to the parties
at the following address (or at such other address for a party as shall be
specified by like notice):
 
if to the Seller, to:
 
Keychain, Ltd.
60 Market Square, PO Box 364
Belize City, Belize
Attention: John Madsen
Telephone No.: +85268917797

 
- 3 -
 
 
 

--------------------------------------------------------------------------------

 
 
if to the Buyer, to:
 
Sinobiomed, Inc.
Room 4304, 43/F China Resources Building
26 Harbour Road, Wan Chai
Hong Kong HKSAR
Attention: George Yu
Telephone No.: 852-2511-0238

 
11.               MISCELLANEOUS.
 
a.               SURVIVAL. The representations, warranties and covenants
contained herein shall not survive the execution and delivery of this Agreement
and Closing.
 
b.               AMENDMENT AND MODIFICATION. This Agreement may be amended,
modified or supplemented only by written agreement of Buyer and Seller c.
SEVERABILITY. Any provision of this Agreement that shall be prohibited or
unenforceable shall be deemed ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. d. ENTIRE
AGREEMENT. This Agreement sets forth all of the promises, covenants, agreements,
conditions and undertakings between the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and undertakings, inducements or conditions, express or implied, oral or
written. e. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the domestic laws of the Hong Kong without giving effect to any
choice or conflict of law provision or rule (whether of Hong Kong or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than Hong Kong. f. ARBITRATION. Any dispute, controversy or claim arising
out of or relating to this Agreement, including the validity, invalidity, breach
or termination thereof, shall be settled by arbitration in Hong Kong under the
Hong Kong International Arbitration Centre Administered Arbitration Rules in
force when the Notice of Arbitration is submitted in accordance with these
Rules. g. COUNTERPARTS. This Agreement may be executed in one or more
counterparts all of which when taken together constitute one and the same
instruments. A signed counterpart is as binding as an original. h. HEADINGS;
EXHIBITS. The headings used in this Agreement are for convenience only and shall
not be used to limit or construe the contents of any of the sections of this
Agreement. All lettered Exhibits are attached to and by this reference made a
part of this Agreement. i. BINDING EFFECT. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, their successors and assigns.
 
[Signature Pages Follow]
 
- 4 -
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Buyer and Seller have caused this Asset Purchase Agreement
to be signed by their duly authorized respective officers, all as of the date
first written above.
 

  BUYER:     SINOBIOMED INC.           By:/s/ George Yu     George Yu     Chief
Executive Officer           SELLER:     KEYCHAIN, LTD.           By:/s/ John
Madsen     Name: John Madsen     Title: Director  

Signature Page to Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Description of Assets
 

QTY DESCRIPTION     (10) Customized Industrial Grade Server each Cabinets
(1100x600x2200mm) inclusive with the following:   •     Dual topside cable trays
to support separate power and network cabling   •     Detachable front, rear, &
side doors with (2) Locks and (2) Individual Keys   •     (2) Interior Shelves
and (2) cable trays   •    Dual 13amp 220VAC outlets to Universal Power Supply  
•    Dual 13amp 220VAC outlets to Commercial Power Supply   •    Two interior 10
socket outlet strips with LED amp meter display     (2) HP Proliant DL16x
Servers     (2) HP Proliant DL18x Servers     (4) HP DL14x Servers

Server Specifications:
 
DL16x Servers
 

1. DL160G5 Server

 
 * 1 x Quad-Core Intel® Xeon® processor E5430 (2.66 GHz, 80W, 1333MHz FSB)
 * 4 GB PC2-5300 DDR2 fully buffered DIMMs (667MHz)
 * 1 x HP SC40Ge SAS HBA with RAID
 * 1 x HP 1U 9.5mm DVD ROM Kit
 * 2x embedded NC105i PCIe Gigabit Server Adapters
 * 1 x PCI-e SCSI Card for Autoloader
 * HP 1y 24x7 ProLiant DL14x/16x HW Supp
 * Optional CD/DVD-ROM, DVD/CD RW
 * (5) USB ports (two front, two rear & 1 internal) , 650W Power Supply (Non-Hot
   Plug, Autoswitching)
   
    
   
 * 1 HP 4GB FBD PC2-5300 2x2GB Kit
 * 2 HP 300GB 15K SAS 3.5 SP HDD
 * 1 HP 1U 9.5mm DVD ROM Kit
 * 1 HP SC11Xe HBA
 * 1 HP 1yr 24x7 ProLiant DL14x/16x HW Supp

 
 
 

--------------------------------------------------------------------------------

 
 

2. HP Proliant DL160G5 Server

 * Quad-Core Intel® Xeon® processor E5430 (2.66 GHz, 80W, 1333MHz FSB)
 * 2 GB PC2-5300 DDR2 fully buffered DIMMs (667MHz)
 * 2x 72GB 15K SAS 3.5 Hot Plug Hard Drive
 * HP SC40Ge SAS HBA with RAID
 * HP 1U 9.5mm DVD ROM Kit
 * 2x embedded NC105i PCIe Gigabit Server Adapters
 * HP 1y 4h 24x7 ProLiant DL14x/16x HW Supp
 * Optional CD/DVD-ROM, DVD/CD RW
 * (5) USB ports (two front, two rear & 1 internal) , 650W Power Supply (Non-Hot
   Plug, Autoswitching)
   
   
 * 1 HP 1GB FBD PC2-5300 2x512 Kit
 * 2 HP 72GB 15K SAS 3.5 Hot Plug Hard Drive
 * 1 HP 1U 9.5mm DVD ROM Kit
 * 1 HP 1y 4h 24x7 ProLiant DL14x/16x HW Supp

DL180x Servers
 

1. HP Proliant DL180G5 Server

 * 1 x Quad-Core Intel® Xeon® processor E5420 (2.50 GHz, 80W, 1333 MHz FSB)
 * 4 GB PC2-5300 DIMMs (DDR2-667)
 * 2x 146GB 15K SAS 3.5 DP HDD
 * 2x 300GB 15K SAS 3.5 DP HDD
 * HP Smart Array E200/128MB Controller
 * HP Slim 12.7mm DVDRW Optical Kit
 * HP NC105i PCI-E (embedded)
 * 1 x redundant Power Supply HP 1y 4h 24x7 ProLiant DL18x HW Support
    
 * HP Embedded SATA RAID Controller, Supports up to four: 3.5" SATA or SAS hard
   drives
 * Optional support up to 8 hard drives; Smart array controller and two cables
   (464830- B21) are required
   
 * (7) USB ports (2 front, 4 rear & 1 internal) , 750W Power Supply (Optional
   Redundant Non-Hot Plug, Autoswitching)

2. HP Proliant DL180G5 Server

 * Quad-Core Intel® Xeon® processor E5420 (2.50 GHz, 80W, 1333 MHz FSB)
 * 4 GB PC2-5300 DIMMs (DDR2-667)
 * 4x 146GB 15K SAS 3.5 DP HDD
 * HP Int SAS/SATA Multi-Lane Cable Kit
 * HP Smart Array E200/128MB Controller
 * HP Slim 12.7mm DVDRW Optical Kit
 * HP NC105i PCI-E (embedded)
 * 1 x redundant Power Supply
 * HP 1y 4h 24x7 ProLiant DL18x HW Support

 
 
 

--------------------------------------------------------------------------------

 

 

    HP DL180 G5 E5420 1GB LFF Svr [#1] HP 1 HP DL180 G5 E5420 1GB 4LFF AP Svr
•     (1) Quad-Core Intel® Xeon® processor E5420 (2.50 GHz, 80 W, 1333 MHz FSB 2
x 6MB L2 cache)
 
•     1GB (1 x 1GB) PC2-5300 DIMMs (DDR2-667)with ECC capabilities
 
•     One HP NC7781 (embedded) (Wake on LAN and PXE capable), Optional DVD or
DVD RW drive
 
•     (1) low Profile x8 PCI-Express slot + (2) two full-length/full height x8
PCI-Express (x4 electrical - Standard) or (2) PCI-X Slots (optional)
 
•     HP Embedded SATA RAID Controller, Supports up to four: 3.5" SATA or SAS
hard drives,
 
•     Optional support up to 8 hard drives; Smart array controller and two
cables (464830-B21) are required
 
•     (7) USB ports (2 front, 4 rear & 1 internal) , 750W Power Supply (Optional
Redundant Non-Hot Plug, Autoswitching)
 
   
•     One-year warranty on parts
 
HP 1 HP 2GB Reg PC2-5300 2x1GB Kit HP 1 HP 1GB REG PC2-5300 1x1GB Kit HP 4 HP
146GB 15K SAS 3.5 DP HDD HP 1 HP Slim 12.7mm DVDRW Kit HP 1 HP Int SAS/SATA
Multi-Lane Cable Kit HP 1 HP Smart Array E200/128MB Controller HP 1 HP Rdnt
Power Suply Kit HP 1 HP 3y 4h 24x7 ProLiant DL18x HW Support

DL14x Server specifications
 
 * Intel Xeon 2.4 GHz processor with 512-KB second level ECC cache standard,
   533MHz front-side-bus supporting Hyper-Threading Technology
    
 * 1 GB PC2100 DDR SDRAM running at 266MHz, with Advanced ECC capabilities
    
 * Integrated Dual Broadcom 10/100/1000 NICs (Wake on LAN and PXE capable)
    
 * Integrated Dual Channel Ultra ATA/100 Adapter (ATA Models)
    
 * Support for up to two 1" ATA/100 Non Hot Plug hard drives
    
 * One PCI-X 64-bit/133MHz PCI slot operating at 3.3 volts
    

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNEE'S BILL OF SALE
 
For good and valuable consideration, receipt of which is hereby acknowledged,
the undersigned, authorized officer of Keychain , Ltd. ("Seller"), hereby
assigns, conveys and transfers over unto Sinobiomed Inc. ("Buyer"), all of
Seller’s right, title and interest, if any, in and to the Assets as defined in
that certain Asset Purchase Agreement between Seller and Buyer dated December
10, 2010 (the "Purchase Agreement").
 
The purchase price for the Assets is US$225,000, deliverable in 4,500,000 shares
of the Buyer’s Common Stock, par value .001 per share. THE ASSETS ARE BEING SOLD
"AS-IS, WHERE-IS" WITH NO WARRANTIES OR REPRESENTATIONS, EXCEPT AS EXPRESSLY
PROVIDED IN THE PURCHASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed as of the 10th day of December, 2010.
 

  Keychain, Ltd.           By:     Name:     Title:  

 
 
 

--------------------------------------------------------------------------------

 
 